Quinn, Chief Judge
(dissenting):
According to the principal opinion, the Government was required to produce at least one witness to testify directly that the sheets “were, to accused’s knowledge, stolen.” In my opinion, the Government was not required to show any such knowledge. The question put to the accused was not whether he knew that Dube actually stole Government sheets; but whether he knew “anything” about the circumstances of the charge that Dube had stolen them. The accused’s negative answer meant no less than that he had no knowledge whatever about anything that would shed light on the charge that Dube stole GbYPriunent sheets.
*470Ishii’s testimony flatly and unequivocally contradicts the accused’s answer. It shows that the accused knew, and even participated, in Dube’s removal of sheets from an Air Force truck, and that he then turned them over to a Japanese civilian. To conclude that this testimony does not establish that the accused knew “something” about the facts underlying the charge of larceny against Dube absolutely amazes me. I would affirm the decision of the board of review.